Exhibit 10.1


EXECUTION VERSION
SUPPORT AGREEMENT
This Support Agreement (this “Agreement”), dated as of August 17, 2020, is
entered into by and between Sunrun Inc., a Delaware corporation (“Parent”), and
Coatue US 24 LLC, a Delaware limited liability company (the “Stockholder”).
RECITALS
WHEREAS, on July 6, 2020, Vivint Solar, Inc., a Delaware corporation (the
“Company”), Parent and Viking Merger Sub, Inc., a Delaware corporation and
wholly owned subsidiary of Parent (“Merger Sub”), entered into an Agreement and
Plan of Merger dated as of July 6, 2020 (as amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”; capitalized terms
used but not otherwise defined in this Agreement shall have the meanings
ascribed to them in the Merger Agreement), pursuant to which (and subject to the
terms and conditions set forth therein) Merger Sub will merge with and into the
Company, with the Company surviving the merger as a wholly owned subsidiary of
Parent (the “Merger”);
WHEREAS, in connection with the execution of the Merger Agreement, Parent
entered into that certain Support Agreement with 313 Acquisition LLC, a Delaware
limited liability company (“313 Acquisition”), dated as of July 6, 2020,
pursuant to which, among other things, 313 Acquisition agreed to vote its shares
of common stock of the Company in favor of the Merger and the adoption of the
Merger Agreement and against any Company Acquisition Proposal;
WHEREAS, concurrently herewith, 313 Acquisition and the Stockholder entered into
that certain Stock Purchase Agreement, dated as of the date hereof, pursuant to
which the Stockholder acquired 11,627,907 shares of Company Common Stock from
313 Acquisition (the “Transaction”);
WHEREAS, following the consummation of the Transaction, the Stockholder will be
the record and a “beneficial owner” (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (together with the rules and
regulations promulgated thereunder, the “Exchange Act”)) of and is entitled to
dispose of and vote 11,627,907 shares of Company Common Stock (the “Owned
Shares”; the Owned Shares and any additional shares of Company Securities (or
any securities convertible into or exercisable or exchangeable for Company
Securities) in which the Stockholder acquires record and beneficial ownership
after the date hereof, including by purchase, as a result of a stock dividend or
distribution, stock split, recapitalization, combination, reclassification,
exchange or change of such shares, or upon exercise or conversion of any
securities, the “Covered Shares”);





--------------------------------------------------------------------------------



WHEREAS, as a condition and inducement to the willingness of Parent to consent
to the Transaction, the parties hereto are entering into (a) this Agreement
pursuant to which, among other things, the Stockholder agrees to vote the
Covered Shares in favor of the Merger and the adoption of the Merger Agreement
and against any Company Acquisition Proposal and (b) that certain Lock-Up
Agreement, dated as of the date hereof, pursuant to which the Stockholder has
agreed to certain restrictions on transfer set forth therein applicable to the
Parent Common Stock that Stockholder will receive in connection with, and upon
completion of, the Merger.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
1.Agreement to Vote.
(a)Prior to the Termination Date (as defined herein), the Stockholder, in its
capacity as a stockholder of the Company, irrevocably and unconditionally agrees
that, at any meeting of the stockholders of the Company (whether annual or
special and whether or not an adjourned or postponed meeting, however called and
including any adjournment or postponement thereof, including the Company
Stockholders Meeting) and in connection with any written consent of stockholders
of the Company or circumstances where the vote of the Company’s stockholders is
sought, the Stockholder shall, and shall cause any other holder of record of any
of the Stockholder’s Covered Shares to:
(i)when such meeting is held, appear at such meeting or otherwise cause the
Stockholder’s Covered Shares to be counted as present thereat for the purpose of
establishing a quorum;
(ii)vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Stockholder’s Covered Shares owned as of
the record date for such meeting (or the date that any written consent is
executed by the Stockholder) in favor of the Merger and the adoption of the
Merger Agreement and any other matters necessary or reasonably requested by the
Company for consummation of the Merger and the other transactions contemplated
by the Merger Agreement; and
(iii)vote (or execute and return an action by written consent), or cause to be
voted at such meeting, or validly execute and return and cause such consent to
be granted with respect to, all of the Stockholder’s Covered Shares (1) against
any Company Acquisition Proposal or any action which is a component of any
Company Acquisition Proposal; and (2) against any other action that would
reasonably be expected to (A) materially impede, interfere with, delay, postpone
or adversely affect the Merger or any of the other transactions contemplated by
the Merger Agreement, (B) change the voting rights of any class of capital stock
of the
2








--------------------------------------------------------------------------------



Company, (C) result in a breach of any covenant, representation or warranty or
other obligation or agreement of the Company under the Merger Agreement or
otherwise prevent, impede, frustrate or nullify any provision of the Merger
Agreement or (D) result in a breach of any covenant, representation or warranty
or other obligation or agreement of the Stockholder contained in this Agreement.
Subject to Section 1(b), the obligations of the Stockholder specified in Section
1 shall apply whether or not the Merger or any action described above is
recommended by the Board of Directors of the Company or the Board of Directors
of the Company has effected a Company Change of Recommendation.
(b)Notwithstanding anything herein to the contrary, in the event of a Company
Change of Recommendation made in compliance with the terms of the Merger
Agreement:
(i)the aggregate number of shares of Company Common Stock of the Stockholder
that shall be considered “Covered Shares” for all purposes of this Agreement
shall be automatically modified without any further notice or any action by
Parent or the Stockholder to be only 5,096,896 shares of Company Common Stock
(the “Committed Covered Shares”), such that the Stockholder shall only be
obligated to vote (or execute and return an action by written consent with
respect to) the Committed Covered Shares in the manner set forth in Section 1(a)
with respect to the Covered Shares after giving effect to such modification; and
(ii)the Stockholder, in its sole discretion, shall be free to Transfer (as
defined below), and to vote or cause to be voted, in person or by proxy, all of
the remaining Covered Shares in excess of the Committed Covered Shares in any
manner it may choose.
For the avoidance of doubt, in all events the Committed Covered Shares shall be
deemed to be “Covered Shares” for purposes of this Agreement.
2.No Inconsistent Agreements. The Stockholder hereby covenants and agrees that
the Stockholder shall not, at any time prior to the Termination Date, (i) enter
into any voting agreement or arrangement or voting trust with respect to any of
the Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement, (ii) grant or permit the grant of a
proxy, power of attorney or other authorization or consent with respect to any
of the Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement, (iii) enter into any Contract or other
undertaking that is otherwise inconsistent with, or would interfere with, or
prohibit or prevent it from satisfying, its obligations pursuant to this
Agreement, (iv) take or permit to take any other action that would in any way
interfere with, or prohibit or prevent it from satisfying, its obligations
pursuant to this Agreement or (v) approve or consent to any of the foregoing.
Any action taken in violation of the foregoing sentence shall be null and void
and the Stockholder agrees that any such prohibited action may and shall be
enjoined.
3








--------------------------------------------------------------------------------



3.Termination. This Agreement shall terminate upon the earliest of (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
its terms and (iii) the time this Agreement is terminated upon the mutual
written agreement of Parent and the Stockholder (the earliest such date under
clause (i), (ii) and (iii) being referred to herein as the “Termination Date”);
provided, that the provisions set forth in this Section 3, Section 7 and
Sections 10 to 22 shall survive the termination of this Agreement; provided
further, nothing herein shall relieve any party hereto of any liability for
damages resulting from Willful Breach or actual fraud (as defined under Delaware
law) prior to such termination.
4.Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Parent as to itself as follows:
(a)The Stockholder is a beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act) and the only record owner of, and has good, valid and
marketable title to, the Covered Shares, free and clear of Liens other than as
created by this Agreement. As of the date hereof, other than the Owned Shares,
the Stockholder does not own beneficially or of record any Company Securities
(or any securities convertible into Company Securities) or any interest therein.
(b)The Stockholder (i) has full voting power, full power of disposition and full
power to issue instructions with respect to the matters set forth herein, in
each case, with respect to the Stockholder’s Covered Shares, (ii) has not
entered into any voting agreement or arrangement or voting trust with respect to
any of the Stockholder’s Covered Shares that is inconsistent with the
Stockholder’s obligations pursuant to this Agreement, (iii) has not granted a
proxy, power of attorney or other authorization or consent with respect to any
of the Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement and (iv) has not entered into any
Contract or other undertaking that is otherwise inconsistent with, or would
interfere with, or prohibit or prevent it from satisfying, its obligations
pursuant to this Agreement.
(c)The Stockholder (i) is a legal entity duly organized, validly existing and,
to the extent such concept is applicable, in good standing under the Laws of the
jurisdiction of its organization, and (ii) has all requisite corporate or other
power and authority and has taken all corporate or other action necessary in
order to, execute, deliver and perform its obligations under this Agreement and
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Stockholder and, assuming this Agreement
constitutes a legal, valid and binding obligation of the other parties hereto
and thereto, constitute a valid and binding agreement of the Stockholder
enforceable against the Stockholder in accordance with its terms, subject to the
Bankruptcy and Equity Exceptions.
4








--------------------------------------------------------------------------------



(d)Other than the filings, notices and reports pursuant to, in compliance with
or required to be made under the Exchange Act, no filings, notices, reports,
consents, registrations, approvals, permits, waivers, expirations of waiting
periods or authorizations are required to be obtained by the Stockholder from,
or to be given by the Stockholder to, or be made by the Stockholder with, any
Governmental Entity in connection with the execution, delivery and performance
by the Stockholder of this Agreement, the consummation of the transactions
contemplated hereby or the Merger and the other transactions contemplated by the
Merger Agreement.
(e)The execution, delivery and performance of this Agreement by the Stockholder
do not, and the consummation of the transactions contemplated hereby, and the
Merger and the other transactions contemplated by the Merger Agreement will not,
constitute or result in (i) a breach or violation of, or a default under, the
certificate of incorporation, bylaws or comparable organizational documents of
the Stockholder, (ii) with or without notice, lapse of time or both, a breach or
violation of a termination (or right of termination) of or a default under, the
loss of any benefit under, the creation, modification, cancellation or
acceleration (or the right of modification, cancellation or acceleration) of any
obligations under or the creation of a Lien on any of the properties, rights or
assets (including the Covered Shares) of the Stockholder pursuant to any
Contract binding upon the Stockholder or, assuming (solely with respect to
performance of this Agreement and the transactions contemplated hereby),
compliance with the matters referred to in Section 4(d), under any applicable
Law, rule, regulation, order, judgment or decree to which the Stockholder is
subject or (iii) any change in the rights or obligations of any party under any
Contract legally binding upon the Stockholder, except, in the case of clause
(ii) or (iii) directly above, for any such breach, violation, termination,
default, creation, acceleration or change that would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay or impair the
Stockholder’s ability to perform its obligations hereunder or to consummate the
transactions contemplated hereby, the consummation of the Merger or the other
transactions contemplated by the Merger Agreement.
(f)As of the date of this Agreement, there is no Action pending against the
Stockholder or, to the knowledge of the Stockholder, threatened against the
Stockholder that questions the beneficial or record ownership of the
Stockholder’s Owned Shares or the validity of this Agreement, or that could
reasonably be expected to prevent or materially delay the Stockholder’s ability
to perform its obligations hereunder.
(g)No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission from the Company in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of the
Stockholder.
5.Certain Covenants of the Stockholder. Except in accordance with the terms of
this Agreement, the Stockholder hereby covenants and agrees as follows:
5








--------------------------------------------------------------------------------



(a)No Solicitation. Prior to the Termination Date, the Stockholder shall not,
shall cause its subsidiaries and its and its subsidiaries’ respective officers,
members, directors, employees, accountants, financial and tax advisers, legal
counsel and any other representatives engaged by the Stockholder or any of its
Affiliates to assist the Stockholder in connection with this Agreement
(“Representatives”) not to, directly or indirectly, (i) initiate, solicit or
knowingly encourage or facilitate any inquiries with respect to, or the making
of, or that could reasonably be expected to lead to, any Company Acquisition
Proposal, (ii) engage in any negotiations or discussions with any Third Party
concerning any Company Acquisition Proposal, or provide access to its
properties, books and records or any confidential or nonpublic information or
data to any Third Party relating to the Company, any of its subsidiaries, any of
the Company Joint Ventures, any Company Project or the Stockholder, or have or
participate in any discussions with any Third Party, in connection with any of
the foregoing, (iii) approve, authorize or enter into any term sheet, letter of
intent, commitment, memorandum of understanding, agreement in principle,
acquisition agreement, merger agreement or other agreement (whether written or
oral, binding or nonbinding) in connection with or relating to any Company
Acquisition Proposal (other than an Acceptable Confidentiality Agreement). The
Stockholder also agrees that, immediately following the execution of this
Agreement, it shall (and shall use reasonable best efforts to cause each of its
subsidiaries and its and their Representatives to) immediately (1) cease any
solicitations, discussions or negotiations with any Third Party in connection
with a Company Acquisition Proposal or any potential Company Acquisition
Proposal and (2) terminate each Third Party’s access to any physical or
electronic data rooms relating to any potential Company Acquisition Proposal.
The Stockholder also agrees that following the execution of this Agreement it
will promptly request each Third Party that has prior to the date hereof
executed a confidentiality agreement that is currently in effect in connection
with a Company Acquisition Proposal or potential Company Acquisition Proposal to
return or destroy all confidential information furnished to such Third Party by
or on behalf of it or any of its subsidiaries prior to the date hereof. The
Stockholder shall promptly notify Parent of the receipt of (A) any Company
Acquisition Proposal after the execution of this Agreement, (B) any inquiry,
proposal, offer or request for information with respect to, or that could
reasonably be expected to result in or lead to, a Company Acquisition Proposal,
or (C) any discussions or negotiations sought to be initiated or continued with
the Stockholder, the Company, any of its subsidiaries or its or their
Representatives concerning a Company Acquisition Proposal, which notice shall
include a summary of the material terms and conditions of any such proposal or
offer regarding a Company Acquisition Proposal, including any financial and
other terms thereof, in each case including any modifications thereto.
Notwithstanding anything in this Agreement to the contrary, (x) the Stockholder
(in its capacity as such) shall not be responsible for the actions of the
Company or its Board of Directors (or any Committee thereof), any Affiliate of
the Company (other than the Stockholder), or any officers, directors (in their
capacity as such), employees and Representatives of any of the foregoing (the
“Company Related Parties”), including with respect to any of the matters
contemplated by this Section 5(a), (y) the Stockholder (in its capacity as such)
makes no representations or warranties with respect to the actions of any of the
Company Related Parties, and (z) any
6








--------------------------------------------------------------------------------



breach by the Company of its obligations under Section 6.1(a) of the Merger
Agreement shall not be considered a breach of this Section 5(a) (it being
understood for the avoidance of doubt that the Stockholder shall remain
responsible for any breach by it or its Representatives (other than any such
Representative that is a Company Related Party) of this Section 5(a)).
(b)Transfer of the Covered Shares.
(i)The Stockholder hereby agrees not to, directly or indirectly, (1) sell,
transfer, pledge, encumber, assign, hedge, swap, convert, gift-over or otherwise
dispose of (including by sale, merger (including by conversion into securities
or other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by liquidation or dissolution, by dividend or
distribution, by operation of Law or otherwise), either voluntarily or
involuntarily (collectively, “Transfer”), or enter into any Contract, option or
other agreement, arrangement or understanding with respect to the Transfer of
any of the Stockholder’s Covered Shares or (2) take any action that would make
any representation or warranty of the Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Stockholder from
performing its obligations under this Agreement, provided, however, that (A)
from and after the date of the Company Stockholders Meeting at which the Company
Requisite Vote is obtained, the Stockholder and its Affiliates shall be
permitted to Transfer (and enter into any Contract or option with respect to any
such Transfer) all or a portion of the Covered Shares on any two (2) days during
any calendar month, provided, that any such Transfers are executed at a price
equal to or in excess of ninety-six percent (96%) of the most recent closing
price of the Company Common Stock on the securities exchange or market on which
the Company Common Stock is then listed or quoted; provided, further, that
Parent shall not be required to take any actions in order to facilitate any such
Transfer (such shares of Company Common Stock Transferred from time to time, the
“Transferable Amount”) and (B) nothing herein shall prohibit a Transfer to an
Affiliate of the Stockholder (a “Permitted Transfer”); provided, further, that
any Permitted Transfer shall be permitted only if, as a precondition to such
Transfer, the transferee agrees in a writing, reasonably satisfactory in form
and substance to Parent, to assume all of the obligations of the Stockholder
under, and be bound by all of the terms of, this Agreement. Any Transfer in
violation of this Section 5(b) with respect to the Stockholder’s Covered Shares
shall be null and void and the Stockholder agrees that any such prohibited
Transfer may and shall be enjoined.
(ii)In furtherance of this Agreement, Parent may, on the Stockholder’s behalf,
promptly after the date hereof, cause the Company to enter, or cause the
Company’s transfer agent to enter, a stop transfer order with respect to all of
the Stockholder’s Covered Shares with respect to any Transfer not permitted
hereunder and to include the following legend on any share certificates for the
Stockholder’s Covered Shares: “THE SHARES OF STOCK REPRESENTED BY
7








--------------------------------------------------------------------------------



THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING AND TRANSFER RESTRICTIONS
PURSUANT TO THAT CERTAIN SUPPORT AGREEMENT, DATED AS OF AUGUST 17, 2020, BY AND
BETWEEN SUNRUN INC., a DELAWARE CORPORATION, AND COATUE US 24 LLC, A DELAWARE
LIMITED LIABILITY COMPANY. ANY TRANSFER OF SUCH SHARES OF STOCK IN VIOLATION OF
THE TERMS AND PROVISIONS OF SUCH SUPPORT AGREEMENT SHALL BE NULL AND VOID AND
HAVE NO FORCE OR EFFECT WHATSOEVER.” The delivery of such securities by the
delivering party shall not in any way affect such party’s rights with respect to
such securities. Notwithstanding the foregoing, in connection with any Transfer
of Transferable Amounts from time to time in accordance with Section 5(b)(i)(A),
the Company shall be permitted to instruct its transfer agent to lift the stop
transfer order with respect to a number of the Stockholder’s shares of Company
Common Stock equal to the Transferable Amount (and remove any restrictive legend
on such shares).
(iii)In the event that the Stockholder intends to undertake a Permitted Transfer
of any of the Stockholder’s Covered Shares, the Stockholder shall provide notice
thereof to Parent and, if the written agreement to be entered into by the
transferee agreeing to be bound by this Agreement pursuant to Section 5(b)
hereof is reasonably satisfactory to Parent, the Company shall be permitted to
instruct its transfer agent to, (i) lift any stop transfer order in respect of
the Stockholder’s Covered Shares to be so Transferred in order to effect such
Permitted Transfer and (ii) re-enter any stop transfer order in respect of the
Stockholder’s Covered Shares to be so Transferred upon completion of the
Permitted Transfer.
(c)Other Actions.
(i)The Stockholder agrees that it shall not, and shall cause each of its
Affiliates not to, become a member of a “group” (as that term is used in Section
13(d) of the Exchange Act) that it is not currently a part of and that has been
disclosed in a filing on Schedule 13D prior to the date hereof (other than as a
result of entering into this Agreement) with respect to any Covered Shares or
other Company Securities for the purpose of opposing or competing with the
transactions contemplated by the Merger Agreement.
(ii)The Stockholder hereby authorizes Parent to maintain a copy of this
Agreement at either the executive office or the registered office of Parent.
6.Further Assurances. From time to time, at Parent’s request and without further
consideration, the Stockholder shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary or
reasonably requested to effect the actions and consummate the transactions
contemplated by this Agreement. The Stockholder further irrevocably and
unconditionally agrees not to commence or participate in, and to take all
actions necessary to opt out of any class in any class action with respect to,
any claim, derivative or otherwise, against the Company, Parent or any of their
respective successors and assigns relating
8








--------------------------------------------------------------------------------



to the negotiation, execution or delivery of this Agreement, the Merger
Agreement or the consummation of the transactions contemplated hereby and
thereby, including any action (i) challenging the validity of, or seeking to
enjoin the operation of, any provision of the Merger Agreement or this Agreement
or (ii) alleging breach of any fiduciary duty of any Person in connection with
the negotiation and entry into the Merger Agreement, this Agreement or the
transactions contemplated hereby or thereby.
7.Public Announcements; Disclosure. The Stockholder shall not, and shall cause
its Representatives not to, directly or indirectly, make any press release,
public announcement or other public communication in respect of this Agreement
or the Merger Agreement or any of the transactions contemplated hereby and
thereby without the prior written consent of Parent, except as required by
applicable federal securities Laws; provided, that the foregoing limitations
shall not apply following any Company Change of Recommendation. The Stockholder
hereby (i) authorizes Parent and the Company to publish and disclose in any
announcement or disclosure required by the SEC (including in the Joint Proxy
Statement and the Registration Statement) the Stockholder’s identity and
ownership of the Covered Shares, the nature of the Stockholder’s obligations
under this Agreement and any other information that Parent or the Company
determines to be necessary in any SEC disclosure document and (ii) agrees as
promptly as practicable to notify Parent and the Company of any required
corrections with respect to any written information supplied by the Stockholder
specifically for use in any such disclosure document.
8.Changes in Capital Stock. In the event of a stock split, stock dividend or
distribution, or any change in Parent’s capital stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like between the date of this Agreement and the Effective Time,
the terms “Owned Shares”, “Covered Shares”, “Committed Covered Shares” and
“Transferable Amount” shall be deemed to refer to and include such shares as
well as all such stock dividends and distributions and any securities into which
or for which any or all of such shares may be changed or exchanged or which are
received in such transaction, in each case subject to Section 1(b) hereof.
9.Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed by Parent and the Stockholder.
10.Waiver. No failure or delay by any party hereto exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
parties hereto hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have hereunder. Any agreement on the part of
a party hereto to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by such party.
9








--------------------------------------------------------------------------------



11.Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by e-mail, by overnight
courier or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified by like notice made pursuant to
this Section 11):
if to the Stockholder, to it at:
Coatue US 24 LLC
9 West 57th Street, 25th Floor
New York, NY 10019
Attention: Legal Department

Email:
Compliance@coatue.com
Accounting@coatue.com

with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: Greg Rodgers
Email: greg.rodgers@lw.com
if to Parent, to it at:
Sunrun Inc.
225 Bush Street, Suite 1400
San Francisco, CA 94104

Attention:Jeanna SteeleSundance BanksEmail:legalnotices@sunrun.com

with a copy (which shall not constitute notice) to:
Cooley LLP
101 California Street, 5th Floor
San Francisco, CA 94111-5800
Facsimile: (415) 693-2222
Telephone: (415) 693-2190
Email: jleigh@cooley.com; inussbaum@cooley.com
Attention: Jamie Leigh; Ian Nussbaum
10








--------------------------------------------------------------------------------



12.No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent any direct or indirect ownership or incidence of ownership of or
with respect to the Covered Shares. All rights, ownership and economic benefits
of and relating to the Covered Shares of the Stockholder shall remain vested in
and belong to the Stockholder, and Parent shall have no authority to direct the
Stockholder in the voting or disposition of any of the Covered Shares, except as
otherwise provided herein.
13.Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof. Each of
the parties hereto hereby acknowledges and agrees, on behalf of itself, its
Affiliates and each of their respective Representatives, that, in connection
with such party’s entry into this Agreement and agreement to consummate the
transactions contemplated hereby, neither such party nor any of its Affiliates
or any of their respective Representatives has relied on any representations or
warranties except for the representations and warranties of the Stockholder
expressly set forth in Section 4 of this Agreement.
14.No Third-Party Beneficiaries. The Stockholder hereby agrees that its
representations, warranties and covenants set forth herein are solely for the
benefit of Parent in accordance with and subject to the terms of this Agreement,
and this Agreement is not intended to, and does not, confer upon any Person
other than the parties hereto any rights or remedies hereunder, including the
right to rely upon the representations and warranties set forth herein, and the
parties hereto hereby further agree that this Agreement may only be enforced
against, and any Action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the Persons expressly named as parties hereto; provided,
however, that the Company shall be a third-party beneficiary of Section 7 of
this Agreement.
15.Governing Law and Venue; Service of Process; Waiver of Jury Trial.
(a)This Agreement and any disputes relating hereto shall be governed by, and
construed in accordance with, the laws of the State of Delaware (without giving
effect to choice of law or conflict of law principles thereof or of any other
jurisdiction that would cause the application of any laws of any jurisdiction
other than the State of Delaware).
(b)Each of the parties hereto irrevocably (i) consents to submit itself to the
personal jurisdiction of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (unless the Delaware Court of
Chancery shall decline to accept jurisdiction over a particular matter, in which
case, in any Delaware state or federal court within the State of Delaware), in
connection with any matter based upon or arising out of this Agreement or any of
the transactions contemplated by this Agreement or the actions of Parent or the
Stockholder in the negotiation, administration, performance and enforcement
hereof and thereof, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
courts of
11








--------------------------------------------------------------------------------



the State of Delaware, as described above, and (iv) consents to service being
made through the notice procedures set forth in Section 11. Each party hereto
agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 11 shall be
effective service of process for any suit or proceeding in connection with this
Agreement or the transactions contemplated hereby. Each party hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason other than the failure to serve process in
accordance with this Section 15(b), that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and to the fullest extent permitted by applicable Law, that the suit, action or
proceeding in any such court is brought in an inconvenient forum, that the venue
of such suit, action or proceeding is improper, or that this Agreement, or the
subject matter hereof or thereof, may not be enforced in or by such courts and
further irrevocably waives, to the fullest extent permitted by applicable Law,
the benefit of any defense that would hinder, fetter or delay the levy,
execution or collection of any amount to which the party is entitled pursuant to
the final judgment of any court having jurisdiction. Each party expressly
acknowledges that the foregoing waiver is intended to be irrevocable under the
Laws of the State of Delaware and of the United States of America; provided that
each such party’s consent to jurisdiction and service contained in this Section
15(b) is solely for the purpose referred to in this Section 15(b) and shall not
be deemed to be a general submission to said courts or in the State of Delaware
other than for such purpose.
(c)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF PARENT OR THE STOCKHOLDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR THEREOF.
16.Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto in whole or in part (whether by operation of Law or otherwise) without
the prior written consent of the other party, and any such assignment without
such consent shall be null and void. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.
17.Enforcement. The parties hereto agree that irreparable damage for which
monetary damages, even if available, may not be an adequate remedy, would occur
in the event that the parties hereto do not perform the provisions of this
Agreement (including the Stockholder’s obligations to vote its Covered Shares as
provided in this Agreement) in
12








--------------------------------------------------------------------------------



accordance with its specified terms or otherwise breach such provisions. The
parties hereto acknowledge and agree that the parties hereto shall be entitled
to an injunction, specific performance and other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, without any requirement for the posting of security, this being in
addition to any other remedy to which they are entitled at law or in equity.
Each of the parties hereto agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief as provided herein
on the basis that (x) either party has an adequate remedy at law or (y) an award
of specific performance is not an appropriate remedy for any reason at law or
equity.
18.Severability. If any term or other provision of this Agreement is found by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of Law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible.
19.Counterparts. This Agreement may be executed and delivered (including by
email transmission, “.pdf,” or other electronic transmission) in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
20.Interpretation and Construction. When reference is made in this Agreement to
a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. Words of any gender include each other gender and
neuter genders and words using the singular or plural number also include the
plural or singular number, respectively. Any Contract or Law defined or referred
to herein means such Contract or Law as from time to time amended, modified or
supplemented, including (in the case of Contracts) by waiver or consent and (in
the case of Laws) by succession or comparable successor statutes and references
to all attachments thereto and instruments incorporated therein. The word “or”
shall not be exclusive. The word “will” shall be construed to have the same
meaning as the word “shall”. Whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless Business Days are specified. The
word “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”. Any deadline or time period
set forth in this Agreement that by its terms ends on a day that is not a
Business Day shall be automatically extended to the next succeeding Business
Day. Each of the parties hereto has participated in the
13








--------------------------------------------------------------------------------



drafting and negotiating of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it is
drafted by all the parties hereto and without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.
21.Capacity as a Stockholder. Notwithstanding anything herein to the contrary,
the Stockholder signs this Agreement solely in the Stockholder’s capacity as a
stockholder of the Company, and not in any other capacity and this Agreement
shall not limit or otherwise affect the actions (including the exercise of
fiduciary duties) in accordance with applicable Law of any Affiliate, employee
or designee of the Stockholder or any of its Affiliates in his or her capacity,
if applicable, as an officer or director of the Company or any other Person.
22.Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees or expenses, whether or not the Merger is consummated.
[The remainder of this page is intentionally left blank.]


14









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.
SUNRUN INC.
By: /s/ Edward Fenster 
Name: Edward Fenster
Title: Executive Chairman




[Signature Page to Support Agreement]






--------------------------------------------------------------------------------





COATUE US 24 LLC
By: /s/ Zachary Feingold 
Name: Zachary Feingold
Title: Authorized Signatory
































        
[Signature Page to Support Agreement]



